Title: To John Adams from David Ogden, 26 July 1797
From: Ogden, David
To: Adams, John



Sir,
Newark July 26th 1797.

Impressed with a high sense of the important services you have rendered your country in the various stations you have so honorably filled since the commencement of our glorious revolution, untill the present day, we take the liberty to congratulate you on your arrival and transient stay, in our village, and to express our sincere wishes for your welfare and happiness, and likewise at a time when our external relations require internal harmony, to express our perfect reliance on the wisdom and Patriotism of the constituted authorities of our government, and our full assurances that they will on all occasions pursue a line of Conduct honorable and advantageous to our common country.
We devoutly offer our prayers to the divine disposer of all events to support your excellency in the various duties of your ardent offices and lengthen your days as a blessing to your family and your country—
At the request of a large number of the Inhabitants of the Town of Newark

David B. Ogden